NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

BRIAN BEVAN, JANE BEVAN,                )
and LISA BEVAN,                         )
                                        )
             Appellants,                )
                                        )
v.                                      )    Case No. 2D17-4147
                                        )
ESTATE OF GLENN JOHN LIGNAU;            )
and WILLY LIGNAU, individually and      )
as personal representative of the       )
Estate of Glenn John Lignau,            )
                                        )
             Appellees.                 )
                                        )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for
Charlotte County; Lisa Porter, Judge.

Brian Bevan, Jane Bevan, and Lisa
Bevan, pro se.

Bryan S. Kessler of Berg & Kessler,
Venice, for Appellee Willy Lignau,
individually.

No appearance for remaining
Appellees.


PER CURIAM.

             Affirmed.


CASANUEVA, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.